Exhibit (h)(1)(f) Form of AMENDMENT NO. 5 TO TRANSFER AGENCY and SERVICE AGREEMENT BETWEEN STATE STREET BANK and TRUST COMPANY AND STATE STREET NAVIGATOR SECURITIES LENDING TRUST This Amendment No. 5 to Transfer Agency and Service Agreement is dated as of September 5, 2012, by and between State Street Navigator Securities Lending Trust, a Massachusetts business trust (the “Investment Company”), and State Street Bank and Trust Company, a Massachusetts trust company (the “Transfer Agent”). WHEREAS, the Investment Company and the Transfer Agent have entered into a Transfer Agency and Service Agreement dated as of March 4, 1996, as amended (the “Agreement”); and WHEREAS, the Investment Company and the Transfer Agent now desire to amend the Agreement as provided herein. NOW, THEREFORE, in consideration of the premises and the mutual agreements contained in the Agreement and other consideration, the receipt and sufficiency of which is hereby acknowledged, the Investment Company and the Transfer Agent hereby agree to amend the Agreement as follows: 1. Pursuant to Section 10 of the Agreement, the Investment Company hereby notifies the Transfer Agent that it has created a new series of shares known as the State Street Navigator Securities Lending METPortfolio (the “MET Portfolio”) and the Transfer Agent hereby agrees that the MET Portfolio shall be added to the Agreement. 2. All other terms and conditions of the Agreement remain in full force and effect except as they may be modified hereby. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the date first above written. Attest: STATE STREET NAVIGATOR SECURITIES LENDING TRUST By: By: Name: Title: Attest: STATE STREET BANK and TRUST COMPANY By: By: Name: Title:
